t c no united_states tax_court reynolds metals company and consolidated subsidiaries petitioners v commissioner of internal revenue respondent docket no filed date in s p's wholly owned subsidiary issued debentures convertible into shares of common_stock of p in s called the debentures for redemption thereby prompting most debenture holders to convert their debentures into p's common_stock the converted debentures were subsequently redeemed by s for cash in an amount equal to the principal of the debentures with accrued interest p and its consolidated subsidiaries claimed a capital_loss deduction under sec_165 i r c in the amount by which the fair_market_value of p's stock issued in the exchange exceeded the principal of the exchanged debentures held p is not entitled to a capital_loss deduction 77_tc_60 supplemented by 77_tc_1367 affd per curiam 704_f2d_252 2d cir distinguished robert a warwick and frederick h robinson for petitioners lindsey d stellwagen and kristine a roth for respondent opinion tannenwald judge respondent determined deficiencies in petitioners' and federal income taxes in the amounts of dollar_figure and dollar_figure respectively the sole issue remaining in dispute is whether petitioners are entitled to a capital_loss deduction for under sec_165 with respect to certain convertible debentures issued by a wholly owned subsidiary and convertible into the stock of the common parent_corporation all the facts have been stipulated the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners are the reynolds metals company and consolidated subsidiaries the reynolds group the common parent is reynolds metals company hereinafter referred to as metals metals is a delaware corporation with its principal_place_of_business in richmond virginia metals and its consolidated subsidiarie sec_1 unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure filed their corporate_income_tax return for the taxable_year ended date with the internal_revenue_service at memphis tennessee at all relevant times metals served global markets as a supplier and recycler of aluminum and other products it is a vertically integrated producer of a wide variety of value-added aluminum products in metals and its affiliates were among the largest producers of aluminum and aluminum products in the world on date the board_of directors of metals unanimously approved the draft forms of an offering prospectus indenture and underwriting agreement proposed to be used in the foreign offering of dollar_figure million of subordinated guaranteed convertible debentures due predicated upon the fact that metals' financial advisers recommended that the offering be marketed as promptly as practicable the board further approved a plan to organize a wholly owned delaware subsidiary to issue the debentures the plan was outlined in a document presented to each member of the board entitled memorandum to the holders of first mortgage bonds of reynolds metals company the plan contemplated that metals would contribute its 31-percent interest in the canadian british aluminum company limited cba a quebec corporation to the newly formed subsidiary and that the subsidiary would purchase 47-percent and 5-percent interests in cba from the british aluminum company limited ba and tubes canadian holdings limited tch respectively using the proceeds of the offering the remaining 17-percent interest in cba was to remain publicly held metals owned directly and indirectly a percent interest in ba it was intended that the funds were to be raised abroad in a manner not adversely affecting the u s balance of payments in compliance with a program initiated by the u s government on date and set forth in direct foreign investment regulations see fed reg date the plan also contemplated that the newly formed subsidiary would satisfy the 80-percent income from non-u s sources requirement of those regulations in order to exempt the interest on the debentures from the u s withholding_tax on nonresident_aliens or foreign_corporations and provide estate_tax benefits to such aliens see committee on taxation of international finance and investment of new york state bar association tax section report on international finance subsidiaries tax l rev the memorandum presented to the board contemplated that metals would benefit from the outlined plan in the following manner ba will increase its capacity for the production of primary aluminum and alumina in the united kingdom reynolds metals will increase its equity ownership in cba from to by making the debentures convertible into its common_stock reynolds metals is potentially enlarging its equity_base and is providing for a wider international distribution of its common_stock on date reynolds metals european capital corporation rmecc was organized as a wholly-owned subsidiary of metals rmecc's authorized capital stock was big_number shares having a par_value of dollar_figure metals acquired big_number shares of the rmecc stock for dollar_figure which constituted all of the issued and outstanding_stock the organization of rmecc was ratified and approved by the board_of directors of metals at a special meeting held date the board further directed that authorized but unissued common_stock of metals be reserved for the conversion feature of the debentures to be issued by rmecc since its organization rmecc has joined in the filing of the reynolds group's consolidated federal_income_tax return as of date rmecc did not own or lease any physical facilities or properties other than books_and_records also each of rmecc's directors and officers was an officer or director of metals and received no remuneration from rmecc at the time of rmecc's incorporation cba owned and operated an aluminum reduction plant located at baie comeau quebec having the capacity to produce approximately big_number tons of primary aluminum annually an aluminum reduction plant converts raw materials principally alumina into primary aluminum using an electrolytic process as of date cba had authorized and issued big_number class a shares and big_number class b shares in connection with the organization of rmecc metals made a contribution to rmecc's capital of its 31-percent interest in cba represented by big_number class a shares and big_number class b shares of cba at the time of transfer the shares which metals had acquired in had a total value on the books of metals of dollar_figure metals also intended that rmecc would acquire and then hold the stock of cba held by ba and tch metals and rmecc together negotiated the cba stock acquisition from ba initially it had been contemplated that rmecc would either acquire the shares directly or that metals would acquire the shares and make a capital_contribution of the shares to rmecc on date rmecc purchased from ba its 47-percent interest in cba including big_number class a shares and big_number class b shares for the canadian dollar equivalent of usdollar_figure cdollar_figure x in consideration of the sale of its cba stock to rmecc metals agreed to several considerations in favor of ba including to procure the full and prompt performance of rmecc to aid ba in procuring cba to enter into termination contracts with ba and to acquire the rights and assume all the obligations of ba with respect to its long-term_contracts with cba for exchanging alumina for aluminum and for the purchase of aluminum rmecc purchased a 5-percent interest in cba represented by big_number class a shares and big_number class b shares on date from tch as of date rmecc owned big_number class a shares and big_number class b shares of cba these shares represented a 9-percent voting interest and an 83-percent interest by value as of date rmecc had a capital surplus of dollar_figure and retained earnings_of dollar_figure in rmecc issued dollar_figure million of 5-percent subordinated guaranteed convertible debentures due the debentures in the european market the debentures were bearer bonds in denominations of dollar_figure with interest_coupons attached the debentures bore interest from date which was payable semi-annually on june and december each year they were dated date and matured on date rmecc sold the debentures to underwriters dillon read co s g warburg co ltd and reynolds co who agreed not to sell directly or indirectly any of the debentures to any citizen resident partnership corporation or any other entity located in the united_states or its territories or possessions the legend on the face of the debentures states the issuer of this debenture has been formed_or_availed_of for the principal purpose of obtaining funds directly or indirectly for foreign issuers or foreign obligors consequently the united_states internal_revenue_service has ruled that united_states persons as that term is defined in section a of the united_states internal_revenue_code of will be required to report and pay united_states interest equalization tax with respect to acquisition of this debenture except where a specific statutory exemption is applicable emphasis added the debentures were issued under an indenture the indenture dated as of date among rmecc as obligor metals as guarantor and chemical bank new york trust company as indenture trustee the indenture governs the rights and obligations of rmecc metals and chemical bank as between themselves and with respect to the holders of debentures the indenture was never modified or revoked the indenture contains in part the following provisions definitions sec_1 the term outstanding when used with reference to debentures shall subject_to the provisions of section mean as of any particular time all debentures except a debentures theretofore cancelled by the trustee or delivered to the trustee for cancellation b debentures for the payment or redemption of which moneys in the necessary amount shall have been deposited in trust with the trustee provided that if such debentures are to be redeemed prior to the maturity thereof notice of such redemption shall have been given as in article five provided or provision satisfactory to the trustee shall have been made for giving such notice and c debentures in lieu of or in substitution for which other debentures shall have been authenticated and delivered pursuant to the terms of sec_2 sec_2 if the company rmecc or the guarantor metals shall acquire any of the debentures including without limitation debentures delivered to the company or the guarantor to effect a conversion pursuant to article four such acquisition shall not operate as a redemption or satisfaction of the indebtedness represented by such debentures unless and until the same are delivered to the trustee for cancellation sec_4 all debentures upon conversion pursuant to this article four hereinafter in this section dollar_figure called converted debentures shall be imprinted or stamped with a legend indicating such conversion and whether it was effected by the guarantor or by the company and such converted debentures shall except as they may be used to reduce or for credit against sinking_fund payments as permitted by sec_5 be held by the guarantor or the company and may at any time be delivered to the trustee for cancellation and thereupon shall be cancelled by it converted debentures shall not be transferred except from the guarantor to the company or from the company to the guarantor converted debentures shall not be further convertible into common_stock of the guarantor and shall not be redeemable whether by operation of the sinking_fund provided for in section dollar_figure or otherwise unless all debentures at the time outstanding shall be redeemed at the same time sec_5 the company may at its option redeem debentures at the times in the amounts and at the redemption prices then applicable thereto as specified in the form of debenture hereinabove set forth sec_5 the debentures shall also be subject_to redemption on date and on each june thereafter to and including date each such date being herein referred to as a sinking_fund redemption date through the operation of the sinking_fund at a redemption price equal to of the principal_amount of the debentures to be redeemed together with accrued interest to the date fixed for redemption as a mandatory sinking_fund for the retirement of the debentures the company will pay to the trustee on or before the business_day next preceding each sinking_fund redemption date an amount in cash equal to five percent of the aggregate principal_amount of debentures outstanding at the close of business on date excluding any debentures which shall have been converted on or prior to such date pursuant to article four emphasis added section dollar_figure of the indenture provides that in the event of a notice of redemption pursuant to sections dollar_figure and interest would accrue to a date specified in the notice and cease to accrue thereafter section dollar_figure further excludes converted debentures from the determination of the amount of funds needed after a redemption call section dollar_figure provides for the repayment to remcc of the amount in the sinking_fund not required for the redemption of converted debentures under article four of the indenture a holder of debentures had the right at any time beginning date and prior to maturity or other redemption of the debentures to exchange debentures for common shares of metals at a fixed price initially dollar_figure per share ie dollar_figure shares per dollar_figure principal value of debentures subject_to adjustment under certain circumstances section dollar_figure provides that metals would effectuate any such exchange absent an agreement between metals and rmecc that rmecc should do so if an agreement was reached by which rmecc would effect the conversion metals was obligated to sell to rmecc upon demand shares of common_stock sufficient to convert all outstanding debentures less any shares held by rmecc unless otherwise agreed rmecc would pay metals the conversion price for shares purchased between date and date inclusive the debentures were redeemable with a premium after date rmecc had the right to call the debentures for redemption without premium debentures could be redeemed in two ways rmecc at its option could call some or all of the debentures for redemption or debentures were subject_to redemption through the operation of the sinking_fund if all of the debentures were called for redemption or specifically numbered debentures were called the holder could effect conversion up to the close of business on the date of redemption upon conversion the rights of the holder of such debenture ceased rmecc could call for a redemption if the u s tax laws changed and caused rmecc to pay additional interest under the indenture rmecc agreed to pay as additional interest any taxes assessments and governmental charges that may be imposed on foreign debenture holders with specified conditions and exceptions as guarantor of the debentures metals unconditionally guaranteed to the debenture holders the punctual payment of the debenture principal premiums interest and the sinking_fund as well as the conversion of the debentures debentures which had been either redeemed or converted could be delivered by metals or rmecc to the trustee with an officers' certificate to receive additional credit against the sinking_fund payments in the event that rmecc made a call of redemption under section dollar_figure of the indenture rmecc was required to deposit with the trustee enough money to redeem all the debentures called for redemption except for debentures converted prior to the payment_date plus the accrued interest the indenture did not require rmecc to deposit money with the trustee for the redemption of converted debentures after a call for redemption the indenture provided that the trustee would repay to rmecc the money that was deposited with the trustee for redemption of debentures but was not used because debentures were converted in cba was amalgamated with crm capital limited capital a quebec corporation to form canadian reynolds metals company limited crm a quebec corporation in the amalgamation rmecc received all of the issued and outstanding common_stock of crm under crm the production capacity of the baie comeau plant increased from big_number tons per year in to over big_number tons per year in in crm expanded it sec_2 as noted above at p production capacity in was continued operations to include the manufacture of finished and semifinished aluminum products by amalgamating with other canadian affiliates of metals in crm produced big_number tons of primary aluminum in crm's gross_sales to unaffiliated customers totaled about dollar_figure million and crm's gross_sales to affiliates totaled about dollar_figure million in date rmecc issued additional stock for dollar_figure million to reynolds energy resources corporation rerc in contemplation of the redemption of the debentures at that time rerc was 100-percent owned by rmc holdings inc which was percent owned by metals from their issuance through date the aggregate principal_amount of outstanding debentures was reduced to dollar_figure on date rmecc called the debentures for redemption the call effective at the close of business date the redemption date on date metals filed with the securities_and_exchange_commission a registration_statement registering big_number shares the maximum number of shares required if all of the debentures that were outstanding on date had been exchanged for shares pursuant to the indenture continued big_number tons per year there is nothing in the record explaining the capacity increases although metals infers that it is responsible in some manner a holder who surrendered debentures for redemption in cash pursuant to the call would have been entitled to receive dollar_figure consisting of dollar_figure principal and dollar_figure accrued interest for each dollar_figure face value of debentures surrendered if a debenture holder instead exercised the right of conversion the holder would have been entitled to receive dollar_figure shares for each dollar_figure face value of debentures delivered to metals pursuant to the terms of the indenture during the period of redemption the market price of shares at the close of business on the day prior to the dates on which conversions occurred ranged from a low of dollar_figure on date to a high of dollar_figure on date thus the value of the shares into which a debenture having a face value of dollar_figure could be converted ranged from dollar_figure to dollar_figure respectively on date metals entered into a standby agreement with goldman sachs co and salomon brothers inc the standby purchasers under the agreement the standby purchasers offered to purchase debentures from holders at a price of dollar_figure per dollar_figure face_amount until the close of business on the redemption date the price offered exceeded the redemption price of dollar_figure reflecting metals' desire to minimize the amount of debentures surrendered for redemption the standby purchasers were obligated to convert all debentures they purchased they could also purchase debentures in the open market and agreed to convert all debentures so purchased by letter dated date metals instructed chemical bank in new york chemical bank in london s g warburg co ltd in london and banque internationale a luxembourg s a in luxembourg the agents that any debentures surrendered to them for conversion should be forwarded in the normal course to chemical bank in new york as principal conversion agent not as trustee as indicated in the letter to you dated date from the guarantor by a second letter dated date metals advised chemical bank in new york that it had instructed all of the conversion agents to forward all debentures surrendered to them for conversion to chemical bank in new york as principal conversion agent metals further instructed chemical bank in new york that such converted debentures were to be held for the account of metals as provided by section dollar_figure of the indenture dated as of date the letter to chemical bank also provided in your role as principal conversion agent converted debentures held for the account of the guarantor should be surrendered for redemption to chemical bank as paying agent as provided by section dollar_figure of the indenture chemical bank as paying agent is further instructed to pay the redemption price dollar_figure principal_amount plus dollar_figure accrued interest per dollar_figure debenture to the guarantor on the redemption date or in the event that knowledge of conversions is not known in time to make payment on the redemption date as soon as possible thereafter when payment of the redemption price has been made to the guarantor the paying agent should surrender converted debentures for cancellation to the trustee from date to date debentures having an aggregate face value of dollar_figure were delivered to the agents and were exchanged upon delivery for big_number shares pursuant to the indenture of this total debentures with a face value of dollar_figure were delivered by the standby purchasers the value of the shares delivered in exchange for debentures was dollar_figure in connection with these exchanges metals paid dollar_figure in lieu of fractional shares and incurred expenses in the amount of dollar_figure after date and before date debentures with a face value of dollar_figure were delivered to the agents and were redeemed for cash as of date debentures having an aggregate face value of dollar_figure were unaccounted for these debentures ceased to accrue interest as of date and if and when surrendered for redemption have been or will be redeemed in cash for their face value plus interest accrued to date chemical bank as indenture trustee opened chemical bank account number as the bond account to redeem the debentures as of date the account was still open as not all debentures have been presented for redemption on date rmecc delivered dollar_figure to account number by wire transfer this amount represented the full amount required to pay all principal and interest due on the debentures outstanding on the date of the call between date and date chemical bank the indenture trustee transferred to metals' account by wire transfer a total of dollar_figure the amount of the transfers represents an amount equal to the amount of principal and interest payable by rmecc on the redemption date dollar_figure for each dollar_figure of face value that would apply to dollar_figure total face value of debentures because metals had only received dollar_figure of debentures in exchange for shares metals received cash payments for dollar_figure face value of debentures to which it was not entitled thus on date metals transferred to the indenture trustee by debit memorandum from metals' bank account at chemical bank dollar_figure on date the indenture trustee destroyed the certificates representing the big_number debentures acquired by metals in exchange for shares in a notice_of_deficiency respondent disallowed petitioners' claimed capital_loss deduction in the amount of dollar_figure representing the difference between the cost of exchanging metals' stock the fair_market_value of the stock plus expenses_incurred plus cash paid in lieu of fractional shares for the debentures dollar_figure and the face value of the exchanged debentures dollar_figure petitioners recognize that the issuance of metals' shares in satisfaction of its conversion obligation under the debentures does not give rise to a loss sec_1032 687_f2d_1107 7th cir petitioners argue however that when metals exchanged the debentures acquired as a result of the conversions they became capital assets in its hands and acquired a basis equal to the fair_market_value of its shares issued to the debenture holders and when rmecc redeemed the debentures metals had a capital_loss under sec_165 equal to the excess of such value over the redemption price paid to it by rmecc respondent counters that the debentures did not survive the conversions with the result that metals suffered no loss on their redemption and if the debentures did survive the conversions the excess of the fair_market_value of metals' shares over the amount it received on redemption ie the principal of the debentures constituted a capital_contribution to rmecc rather than a capital_loss under sec_165 the burden is on petitioners to show that they are entitled to the deduction 503_us_79 sec_1032 provides in pertinent part no gain_or_loss shall be recognized on the receipt of money or other_property in exchange for stock including treasury_stock of such corporation did the debentures survive the conversions petitioners and respondent agree that the rights and obligations of metals rmecc and the debenture holders are governed by the terms of the indenture under the terms of the indenture cancellation of debentures occurs in a circumscribed manner section dollar_figure supra p provides that debentures are outstanding until they have been canceled or delivered for that purpose to the indenture trustee under the terms of the indenture metals was obligated to exchange its stock for the debentures upon their submission by the debenture holders section dollar_figure supra p states that such acquisition by metals shall not operate as a redemption or satisfaction of the indebtedness represented by such debentures unless and until the same are delivered to the trustee for cancellation there are further indications that the parties clearly contemplated that converted debentures would exist after conversion thus section dollar_figure supra p provides converted debentures shall not be further convertible into common_stock of metals and shall not be redeemable unless all debentures at the time outstanding shall be redeemed at the same time the several provisions of article five cited by respondent admittedly treat converted debentures differently from other debentures for example under section dollar_figure supra pp minimum payments to a sinking_fund are to be computed by reference to outstanding debentures less converted debentures sections dollar_figure and dollar_figure supra p contain provisions for adjustment of the sinking_fund and calculation of payment for redemption to take converted debentures into account these provisions do no more than modify the need for a sinking_fund with respect to converted debentures that would be in the hands of rmecc the entity obligated on the debenture or metals its parent neither of whom would need to have funds set_aside to pay themselves elimination of converted debentures from the sinking_fund does no more than reflect the realities of the relationship between rmecc and metals and fails to counteract the other indications that the converted debentures were to survive the exchange nor are we persuaded that metals was attempting to change the terms of the debentures by the correspondence with chemical bank in new york relating to its status as conversion agent instead of as trustee see supra p in our judgment this correspondence reflects a careful effort to comply with not modify the terms of the indenture the terms of the indenture herein are substantially_similar to those of the indenture involved in 83_tc_717 affd sub nom 838_f2d_1114 10th cir where we concluded that liability for the principal of debentures issued by the subsidiary remained outstanding after their acquisition by the parent in exchange for the latter's stock respondent seeks to distinguish husky oil co because of language in the indenture relating to the subordination of the converted debentures see id pincite which is not present in the debenture involved herein we are satisfied however that the presence of this language was not the exclusive basis for our conclusion that the debentures survived in the hands of the parent moreover we are satisfied that any gap in the indenture involved herein by reason of the omitted language is filled by at least one other provision ie the parenthetical clause in section dollar_figure of the within debenture see supra p which is omitted from the comparable provision in the debenture in husky oil co v commissioner t c pincite further support for our conclusion can be found in 77_tc_60 supplemented by 77_tc_1367 affd per curiam 704_f2d_252 2d cir as interpreted by the court_of_appeals for the second circuit in 963_f2d_561 2d cir revg ustc par big_number s d n y which is further discussed later in this opinion infra pp and in that case the parent exchanged its stock for debentures of its subsidiaries in accordance with the terms of the debentures we dealt with the question of entitlement of the parent or subsidiary to a loss in light of a provision in a consolidated_return regulation that is no longer in effect our holding that the subsidiaries had deductible losses was within that narrow framework although not expressly articulated that the debentures survived their acquisition by itt was an essential element of our ultimate conclusion see id f 2d pincite- the cases relied upon by respondent 453_f2d_300 2d cir amf incorporated v united_states ct_cl 476_f2d_1351 57_tc_633 affd per curiam 496_f2d_532 9th cir for the proposition that convertible debentures can be only converted or redeemed but not both are clearly distinguishable first each case addressed the distinct issue whether the taxpayer could deduct as original_issue_discount the part of the issue_price attributable to the conversion feature the regulation sec_1_1502-41a income_tax regs is not applicable for tax years beginning after date see t d 1966_2_cb_362 under former sec_1_1502-41a income_tax regs the subsidiaries in 77_tc_60 supplemented by 77_tc_1367 affd per curiam 704_f2d_252 2d cir were considered to have purchased their debentures from the parent itt for an amount equal to itt's basis in the debentures and the subsidiaries bore losses international telephone telegraph v commissioner t c pincite second in each case the taxpayer was both the issuer of the debentures and the party responsible for their conversion into its stock so that it was not possible for the debentures to be converted without being returned to the issuer and obligor such is not the case herein respondent seeks to find support for her position from the district_court opinion in itt corp v united_states supra in that case the district_court first held that this court's decision in international telephone telegraph v commissioner supra had collateral_estoppel effect with respect to the issue of itt's basis in debentures acquired in an exchange for stock but not as to whether the debentures survived the exchange the court then proceeded to find that the debentures did not survive the exchange this decision was reversed on the basis that collateral_estoppel applied to both issues the court_of_appeals reasoned that although we had applied a particular consolidated_return regulation in international telephone telegraph v commissioner supra we had necessarily decided that the debentures had survived the exchange following which itt had sold the converted debentures to the issuing subsidiaries itt corp v united_states f 2d pincite finally respondent argues that the converted debentures were not redeemable because section dollar_figure of the indenture requires that all debentures be presented for redemption at the same time which did not happen as evidenced by the few debentures still unaccounted for we disagree all that was required in order for the converted debentures to be redeemable was that all the outstanding debentures be called for redemption at the same time a requirement that was satisfied in this connection we note the debentures ceased to accrue interest as of the redemption date the fact that some holders for reasons of their own and over whom neither metals nor rmecc had any control did not seek to be paid or to exchange their debentures is and should be irrelevant a contrary conclusion would produce a totally unworkable situation in sum we hold that the converted debentures survived as obligations of rmecc this being the case we must now determine the extent of the loss if any to metals upon their subsequent redemption by rmecc did metals have a capital_loss upon the redemption of the debentures resolution of this question involves a determination of metals' basis in the debentures and whether there was an excess of that basis over the principal_amount of the debentures received by metals upon the redemption of rmecc which constitutes a deductible capital_loss we turn first to the question of basis generally a corporation issuing its own stock in exchange for property has a basis in the property equal to the fair_market_value of the stock issued in exchange for the property sec_1012 75_tc_103 expenses_incurred in the transaction are also properly included in basis sec_1016 we applied this general_rule in the similar situation presented in international telephone telegraph v commissioner supra wherein we held the debentures had a basis to itt equal to the value of the itt stock for which they were exchanged for purposes of applying a then-existing consolidated_return regulation itt corp v united_states f 2d pincite bittker eustice federal income_taxation of corporations and shareholders sec_3 pincite n 6th ed our application of the regulation produced the conclusion that the subsidiaries not itt were entitled to the losses see international telephone telegraph v commissioner t c pincite the issue of itt's basis was presented to the court in terms of the government's contention that the exchange of itt's stock extinguished the obligation of the subsidiaries to redeem the debentures so that the entire fair_market_value of the itt stock constituted a contribution by itt to the capital of the the parties do not dispute that dollar_figure payments for fractional shares and dollar_figure expenses see supra p should be included in basis subsidiaries neither party suggested that such fair_market_value should be allocated between the elements involved in the exchange under these circumstances we did not address the question whether had itt been entitled to deduct such losses the full amount of the fair_market_value of the itt stock should have been taken into account or whether a portion of that value should have been treated as a capital_contribution to the subsidiaries furthermore we noted that we were expressing no opinion as to what our position would be outside the consolidated_return arena ie in a situation where the consolidated_return_regulations did not apply see international telephone telegraph v commissioner t c pincite n in light of the foregoing we do not think we are precluded by international telephone telegraph from examining the question whether the fair_market_value of metals' stock should be attributed in part to the conversion of the debentures by metals and thus not constitute an element of loss upon redemption cf 687_f2d_1107 7th cir in our view there were two elements involved in the issuance of metals' stock the acquisition of the debentures and the right to obtain reimbursement for the principal_amount we note that neither party has suggested that any provision of the existing consolidated_return_regulations applies to the instant case see 687_f2d_1107 7th cir thereof from rmecc and the discharge of the conversion obligation under the indenture an obligation which metals had both directly and as guarantor of the conversion obligation of rmecc on this basis the excess of the fair_market_value of metals' shares into which the debentures were converted over such principal_amount would be attributable to the conversion feature and the balance to the debentures such an approach has been suggested albeit implicitly by national can corp v united_states supra and 87_tc_624 in the context of disallowing the parent a deduction for bond_premium under sec_171 see also 912_f2d_113 6th cir strasen the taxation of convertible and other equity-flavored debt instruments taxe sec_937 committee on taxation of international finance and investment of new york state bar association tax section report on international finance subsidiaries tax l rev under this approach metals' basis in the debentures would be limited to their we recognize that we looked askance at a breakdown of a convertible debenture into components in 57_tc_633 affd per curiam 496_f2d_532 9th cir but that case dealt with the rights of an issuer to deduct original_issue_discount in respect of the conversion feature of a debenture which involved the issuance of its own shares and not the shares of another corporation as is involved herein thus hunt foods is distinguishable as are other cases relied upon by respondent to sustain her position herein principal_amount with the result that metals would have neither gain nor loss on their redemption the excess of the fair_market_value of metals' shares over that amount would be considered a capital_contribution by metals to rmecc and an addition to metals' basis in its rmecc shares cf honeywell inc v commissioner supra pincite see also 838_f2d_1114 10th cir affg 83_tc_717 that such value may not be an item that can be reflected in the capital_account of rmecc does not negate the existence of a capital_contribution 483_us_89 petitioners insist that the conversions encompassed only a single element ie the acquisition of the debentures by metals that the fair_market_value of metals' shares represents the cost of such acquisition and therefore the basis of the debentures and that it is error to bifurcate that cost into separate elements the premise of petitioners' position namely the presence of a single element is erroneous what is involved herein is not a bifurcation of the cost of a single property it is the apportionment of a value among the elements acquired for that value our approach is no different than what occurs for example in the apportionment of a purchase_price of a business among the different assets eg depreciable and nondepreciable or different benefits eg business_assets and a covenant_not_to_compete petitioners' reliance on 397_fsupp_900 e d la affd in part and revd in part 613_f2d_518 5th cir is misplaced as that case involved only the acquisition of a single asset stock nor are we impressed with petitioners' attempt to salvage their position by asserting that the excess value involved herein represented an expenditure by metals to discharge an obligation incurred in furtherance of a business_purpose of its own petitioners argue that metals incurred the exchange obligation and subsequently made the stock outlay on its own behalf because it sought to increase its supply of canadian aluminum it is however more accurate to state that metals guaranteed the exchange of its stock so as to make rmecc's debentures marketable in the eurobond market the sale of which enabled rmecc to acquire a majority of cba's stock while ba percent owned by metals was able to raise cash to build new aluminum plants by selling its cba stock to rmecc the link that petitioners fail to explain is why holding an 83-percent interest in cba through rmecc its 100-percent owned subsidiary improved its supply of canadian aluminum as compared to when metals owned for discussion of the eurobond market see new york state bar association tax section committee on u s activities of foreign taxpayers the withholding of tax on interest_paid by u s borrowers to foreign lenders intl tax j percent of cba directly and indirectly held percent through ba of which it owned percent the record does show that in about percent of cba's sales were to affiliates but there are no earlier figures with which to compare the record also shows that the production capacity of cba's baie comeau plant increased concurrently with the involvement of rmecc but the reasons go unexplained in short we are not persuaded that metals' stock outlay was made in exchange for a direct and quantifiable benefit to metals so as to preclude a finding that the outlay was a contribution_to_capital see 561_fsupp_1274 n d ill cf 412_us_401 nor are we persuaded by the fact that metals had a conversion obligation under the indenture for it is the origin and nature of the obligation that determines deductibility see 319_us_590 4_tc_669 affd 153_f2d_301 3d cir the fact that this standard has generally been articulated in the context of the issue whether an expenditure is a deductible business_expense under sec_162 or is a capital_contribution under sec_118 does not impair its applicability in the instant case when the capital nature of the transaction is considered even if we were to accept petitioners' assertion as to metals' objective in entering into the arrangements for and effecting the conversion of the rmecc debentures the excess value of the metals' shares would at best constitute a capital_expenditure without a determinable useful_life and would therefore not represent a deductible capital_loss 503_us_79 the long and the short of the matter is that metals' obligation to convert and its implementation of that obligation stemmed from its status as the sole shareholder of rmecc and has a strong shareholder investor aura 92_tc_612 affd 920_f2d_1335 7th cir taxpayer-corporation executed indemnification and subordination agreements in favor of corporation of which it was a shareholder the fact of the matter is that the only thing of value that metals acquired by the conversion was the right to obtain payment from rmecc of the principal_amount of the debentures given the further fact that the holder of a convertible debenture will usually exercise his conversion_right only where the value of the stock to be received on the conversion exceeds the amount of the debentures see honeywell inc v commissioner t c pincite it is apparent that metals had a guaranteed loss from the conversions to accede to petitioners' blandishments and hold that metals is entitled to a capital_loss would in effect be the equivalent of allowing a loss to which metals was not entitled on the conversion under sec_1032 albeit as a capital_loss rather than an ordinary_loss or the equivalent of a bond_premium amortization deduction disallowed by sec_249 we are not prepared to accept such an eccentric result see 97_tc_51 petitioners assert that respondent has not pointed to any specific provision of the internal_revenue_code that disallows the claimed capital_loss the simple answer to that assertion is that deductions are a matter of legislative grace and it was petitioners' burden to demonstrate that the claimed capital_loss was allowable under the internal_revenue_code indopco inc v commissioner supra they simply have not carried that burden we hold that petitioners are not entitled to deduct a capital_loss for the amount of the excess of the fair_market_value of metals' shares utilized in the conversion over the principal of the rmecc debentures such excess presumably will become part of metals' basis in its rmecc shares the portion of the expenses of the conversion and amounts paid for fractional shares see supra note represented by the fraction whose numerator is the principal_amount of the debenture and whose denominator is the total value of metals' stock issued on the conversions would appear to be an additional capital_loss which can be allocated to the value of the stock representing such principal to take into account the disposition of other issues by the parties decision will be entered under rule
